Title: From George Washington to Major General Israel Putnam, 17 November 1778
From: Washington, George
To: Putnam, Israel


  
    Dr sir.
    Head Qrs [Fredericksburg, N.Y.] Nov. 17th 1778
  
  You will, as soon as possible after receipt of this, put the two Massachussets Brigades under your command in motion—with their 
    
    
    
    Artillery and Baggage—and proceed with them to Danbury, where you will receive further Orders. Genl Poor, with his Brigade—is to conduct the Convention troops from Enfield to Fish Kill landing. I have written to him particularly on the subject and therefore it is unnecessary to detail his instructions here. The two Massachusets Brigades can not arrive too soon at Danbury, provided they do not march so fast as to injure themselves. I am Dr sir Yr Most Obedt sert
  
    Go: Washington
  
  
P.S. There have been several claims exhibited against a Lt Trowbridge of the 2d Connecticut Batallion, by Men in his Company—such as bounty and—billetting money—and pay; and besides this, it seems he was considerably indebted to the public. It is said that you gave him a discharge from the service. I shall be glad if you will inform me—whether he lodged with you proper certificates of his being clear of debt previous to his dismission and whether he was at that time or is now in circumstances to pay the claims against him.
  
